           Case 1:19-cv-00810-RBW Document 84 Filed 09/03/19 Page 1 of 2



                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 ELECTRONIC PRIVACY INFORMATION CENTER,

           Plaintiff,

           v.                                                   Civ. Action No. 19-810 (RBW)

 UNITED STATES DEPARTMENT OF JUSTICE,

           Defendant.



                           NOTICE OF CHANGE OF ADDRESS

       Pursuant to Local Rule 83.15(c), counsel for Plaintiff Electronic Privacy Information

Center (“EPIC”) hereby provides notice of a change of address. Counsel’s new address is as

follows:

       ELECTRONIC PRIVACY INFORMATION CENTER
       1519 New Hampshire Avenue, N.W.
       Washington, D.C. 20036
       (202) 483-1140 (telephone)
       (202) 483-1248 (facsimile)

This change applies to all attorneys representing EPIC in this matter (Marc Rotenberg, Alan

Butler, and John Davisson).

                                                   Respectfully Submitted,

                                                   MARC ROTENBERG, D.C. Bar #422825
                                                   EPIC President and Executive Director

                                                   ALAN BUTLER, D.C. Bar #1012128
                                                   EPIC Senior Counsel

                                                   /s/ John Davisson
                                                   JOHN DAVISSON, D.C. Bar #1531914
                                                   EPIC Counsel



                                               1
        Case 1:19-cv-00810-RBW Document 84 Filed 09/03/19 Page 2 of 2




                                          ELECTRONIC PRIVACY
                                          INFORMATION CENTER
                                          1519 New Hampshire Avenue, N.W.
                                          Washington, D.C. 20036
                                          (202) 483-1140 (telephone)
                                          (202) 483-1248 (facsimile)

                                          Attorneys for Plaintiff EPIC

Dated: September 3, 2019




                                      2
